Title: From Thomas Jefferson to William Macarty, 26 February 1788
From: Jefferson, Thomas
To: Macarty, William



Sir
Paris Feb. 26. 1788.

I have received your favor of Feb. 18. and communicated it to the Marquis de la Fayette. We both suppose the suppression of the India company so probable, and the decision of that question so near, that that will enable us to give you the answer you wish for. The decision will certainly take place in a few days. We suppose that were the proposition to be made to the government at present, it’s success would be an impossibility. The clause in the late arret, which gives us the rights of native subjects in their East India possessions, is a gift of nothing as long as that company subsists. It was only on the prospect of their suppression that that clause was asked. As soon as a more decisive answer can be given you may rely on hearing from me, as well as on all the dispositions possible to serve you. I am with much esteem Sir Your most obedient & most humble servt.,

Th: Jefferson

